                                           Case 2:19-cv-01156-MWF-AS Document 83 Filed 09/09/20 Page 1 of 4 Page ID #:699



                                             1   R. Joseph Trojan, CA Bar No. 137,067
                                                                                         STEPHEN D. MILBRATH (pro hac
                                             2   trojan@trojanlawoffices.com             vice)
                                                 Dylan C. Dang, CA Bar No. 223,455       smilbrath@byrdcampbell.com
                                             3                                           BYRD CAMPBELL, P.A.
                                                 dang@trojanlawoffices.com               180 N. Park Avenue, Suite 2A
                                             4   Francis Wong, CA Bar No. 284,946        Winter Park, FL, 32789
                                                                                         Telephone: (407) 392-2285
                                                 wong@trojanlawoffices.com               Facsimile: (407) 392-2286
                                             5   TROJAN LAW OFFICES
                                             6   9250 Wilshire Blvd., Suite 325
                                                                                 Attorneys for Defendants and Third-
                                                 Beverly Hills, CA 90212
                                             7                                   Party Plaintiff,
                                                 Telephone: 310-777-8399         OMNIVERSE ONE WORLD
                                             8   Facsimile: 310-777-8348         TELEVISION, INC. and JASON M.
                                                                                 DEMEO
                                             9                   UNITED STATES DISTRICT COURT
                                                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                            10
                                            11    PARAMOUNT PICTURES
                                                                                        CASE NO. 2:19-cv-01156-MFW-ASx
                                                  CORPORATION; COLUMBIA
                                            12    PICTURES INDUSTRIES, INC.;            THIRD-PARTY PLAINTIFF
                                                  DISNEY ENTERPRISES, INC.;             OMNIVERSE ONE WORLD
TROJAN LA W OFFI CES




                                            13
                                                                                        TELEVISION, INC.’S NOTICE OF
                                                  TWENTIETH CENTURY FOX FILM            FILING OF PROOF OF
                       B EV ERLY H I LLS




                                            14
                                                  CORPORATION; WARNER BROS              ALTERNATIVE SERVICE ON
                                            15    ENTERTAINMENT, INC.;                  HOVSAT, INC. PURSUANT TO
                                                                                        N.J.S.A. 2A:15-30.1
                                                  UNIVERSAL CITY STUDIOS
                                            16
                                                  PRODUCTIONS LLLP;                     DEMAND FOR JURY TRIAL
                                            17    UNIVERSAL TELEVISION LLC;
                                                                                        Judge: Hon. Michael W. Fitzgerald
                                                  and UNIVERSAL CONTENT
                                            18
                                                  PRODUCTIONS LLC,
                                            19                   Plaintiffs,
                                                       v.
                                            20
                                                  OMNIVERSE ONE WORLD
                                            21    TELEVISION, INC.; JASON M.
                                                  DEMEO,
                                            22                  Defendants.
                                            23
                                                  OMNIVERSE ONE WORLD
                                            24    TELEVISION, INC.,
                                                       Third-Party Plaintiff,
                                            25      v.
                                                  HovSat, Inc.; Shant Hovnanian; and
                                            26    DOES 1-10, inclusive,

                                            27          Third-Party Defendants.

                                            28
                                           Case 2:19-cv-01156-MWF-AS Document 83 Filed 09/09/20 Page 2 of 4 Page ID #:700



                                             1
                                                         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
                                             2
                                                 RECORD:
                                             3
                                             4   Please take notice that Third-Party Plaintiff OMNIVERSE ONE WORLD
                                             5   TELEVISION, INC. respectfully submits the attached Proof of Service, made by
                                             6   alternative service pursuant to N.J.S.A. 2A:15-30.1, of the following documents:
                                             7   Summons; Third-Party Plaintiff Omniverse One World Television, Inc.’s Third-
                                             8   Party    Complaint   For   Indemnification,     Breach   of   Contract,   Negligent
                                             9   Misrepresentation, Fraudulent Misrepresentation, Breach of Implied Warranty of
                                            10   Title and Against Infringement, and Breach of Covenant of Good Faith And Fair
                                            11   Dealing; Civil Coversheet; and Declaration of Kevin R. Davis in Support of
                                            12   Alternative Service Pursuant to N.J.S.A. 2A:15-30.1. The Proof of Service is
TROJAN LA W OFFI CES




                                            13   attached as Exhibit 1 to the accompanying Declaration of Kevin R. Davis in Support
                       B EV ERLY H I LLS




                                            14   of Omniverse’s Notice of Filing of Proof of Alternative Service on HovSat, Inc.
                                            15   pursuant to N.J.S.A. 2A:15-30.1.
                                            16
                                            17
                                            18
                                            19
                                                                                               Respectfully Submitted,
                                            20
                                                                                               TROJAN LAW OFFICES
                                            21
                                                                                               by
                                            22
                                                 September 9, 2020                             /s/R. Joseph Trojan
                                            23                                                 R. Joseph Trojan
                                                                                               Attorneys for Defendants and Third-
                                            24
                                                                                               Party Plaintiff,
                                            25                                                 Omniverse One World Television, Inc.
                                                                                               and Jason M. DeMeo
                                            26
                                            27
                                                                                         -1-
                                            28
                                           Case 2:19-cv-01156-MWF-AS Document 83 Filed 09/09/20 Page 3 of 4 Page ID #:701



                                             1                                               BYRD CAMPBELL, P.A.
                                             2                                               by
                                             3                                               /s/Stephen D. Milbrath
                                             4                                               Stephen D. Milbrath
                                                                                             Attorneys for Defendants and Third-
                                             5                                               Party Plaintiff,
                                             6                                               Omniverse One World Television, Inc.
                                                                                             and Jason M. DeMeo
                                             7
                                             8
                                             9

                                            10
                                            11
                                            12
TROJAN LA W OFFI CES




                                            13
                       B EV ERLY H I LLS




                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                                                                       -2-
                                            28
                                           Case 2:19-cv-01156-MWF-AS Document 83 Filed 09/09/20 Page 4 of 4 Page ID #:702



                                             1
                                                                                   CERTIFICATE OF SERVICE
                                             2
                                                        I hereby certify that on the 9th day of September 2020, I caused to have electronically
                                             3
                                                 filed the foregoing with the Clerk of the Court using the CM/ECF system which will send
                                             4
                                                 notification of such filing to the following:
                                             5

                                             6          Rose Leda Ehler      dkt-filings@mto.com, cynthia.soden@mto.com, rose.ehler@mto.com
                                             7
                                                        Melinda E LeMoine        loren.rives@mto.com, melinda.lemoine@mto.com
                                             8
                                                        Usha Chilukuri Vance       aileen.beltran@mto.com, raphael.sepulveda@mto.com,
                                             9
                                                        usha.vance@mto.com
                                            10
                                                        Anne K Conley       carol.jette@mto.com, anne.conley@mto.com
                                            11
                                            12          Glenn D Pomerantz        cherryl.tillotson@mto.com, glenn.pomerantz@mto.com
TROJAN LA W OFFI CES




                                            13
                                                        Mark R Yohalem        mark.yohalem@mto.com
                       B EV ERLY H I LLS




                                            14
                                            15
                                                                                                 TROJAN LAW OFFICES
                                            16
                                                                                                 by
                                            17
                                                                                                 /s/ R. Joseph Trojan
                                            18                                                   R. Joseph Trojan
                                                                                                 9250 Wilshire Blvd.
                                            19
                                                                                                 Beverly Hills, CA
                                            20                                                   Attorney for Defendants and
                                                                                                  Third-Party Plaintiff,
                                            21                                                   OMNIVERSE ONE WORLD
                                                                                                 TELEVISION, INC., and
                                            22                                                   JASON M. DEMEO
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                                      -
